173 S.W.3d 926 (2005)
STATE of Missouri, Respondent,
v.
Louis FELTON, Appellant.
No. ED 85011.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2005.
Maleaner Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.


*927 ORDER

PER CURIAM.
Defendant/Appellant Louis Felton ("Felton") appeals from the judgment of the Circuit Court of the City of St. Louis, after a jury found him guilty, as a prior and persistent offender, of Second-Degree Trafficking, a Class A felony, in violation of Section 195.223 RSMo. (2000). Following Felton's conviction, the Honorable Michael B. Calvin sentenced him to twelve years of imprisonment, without the possibility of probation or parole.
No error of law appears and an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is AFFIRMED pursuant to Rule 30.25(b).